DETAILED ACTION
Status of Claims
Claims 1-14 are pending of which claims 1 and 2 have been elected as per response to Requirement for Restriction/ Election Requirements filed 0n 08 March 2022.  Applicant is requested to cancel all non-elected claims.
Objections and rejections to claims 1 and 2 are recited below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application filed 15 December 2020 is a national stage entry of PCT/JP2018 /025706, International Filing Date: 06 July 2018.
Claim Interpretation
Regarding claim 1, in the limitation:
a storage unit configured to hold a distributed ledger storing transactions issued by a predetermined apparatus in accordance with events including resource sale in which a business operator in a community sells a resource to an intermediary, resource purchase in which another business operator purchases the resource which the intermediary secures through the resource sale, and another resource purchase in which the business operator purchases another resource from the other business operator with a predetermined payment token gained from the intermediary through the resource sale; and
phrases such as “issued by a predetermined apparatus in accordance with events” which describes transactions, are merely non-functional descriptive material which also do not further limit the claim.  Such phrases do recite a specific method – i.e. “issuing transactions by a predetermined apparatus”.  Similarly “gained from the intermediary through the resource sale” describes “a predetermined payment token”.
Regarding claim 1, in the limitation:
an arithmetic unit configured, in the event of resource purchase, to carry out a transaction for payment on the resource purchase and to store, in the distributed ledger, the transaction subjected to a predetermined process executed together with another information processing apparatus among the information processing apparatuses
the clause “in the event of resource purchase” is an optional limitation and, as such, is not further limiting if the event of resource purchase does not occur.
A recitation of intended use or purpose of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use or fulfilling said purpose, then it meets the claim.
The subject matter of a properly construed claim is defined by the terms that limit its scope. It is this subject matter that must be examined. As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. The following are examples of language that may raise a question as to the limiting effect of the language in a claim:
(A) statements of intended use or field of use,
(B) "adapted to" or "adapted for" clauses,
(C) "wherein" clauses, or
(D) "whereby" clauses.
This list of examples is not intended to be exhaustive. See also MPEP § 2111.04. 


Claim Objections
Claims 1 and 2 are objected to because the claims are structured such that it is hard to determine what Applicant is claiming as his invention. If the Applicant wishes to claim a method, he should use words similar to: 
“A method of managing financial data, the method comprising:
storing, by a processor, a plurality of transactions issued by a predetermined apparatus in accordance with events, and
carrying out, by the processor, a transaction for payment;
storing, by the processor,  in the distributed  ledger, the transaction
… (other method steps)”	
 
If the Applicant wishes to claim a system, he should use words similar to: 
“A resource accommodation assistance system comprising:
a storage unit connected to
an arithmetic unit
the system configured to perform the method steps of:
storing a plurality of transactions issued by a predetermined apparatus in accordance with events, and
carry out a transaction for payment;
store, in the distributed  ledger, the transaction
… (other method steps)”	

Correction is required.
Regarding claim 1, the limitation:
a storage unit configured to hold a distributed ledger storing transactions issued by a predetermined apparatus in accordance with events including resource sale in which a business operator in a community sells a resource to an intermediary, resource purchase in which another business operator purchases the resource which the intermediary secures through the resource sale, and another resource purchase in which the business operator purchases another resource from the other business operator with a predetermined payment token gained from the intermediary through the resource sale;
would be better written something similar to:
a storage unit configured to hold a distributed ledger storing transactions, wherein the transactions are issued by a predetermined apparatus in accordance with events, wherein the events include:a resource sale in which a first business operator in a community sells a first resource to an intermediary, a resource purchase in which a second business operator purchases the first resource, wherein the intermediary secures the resource sale, and a second resource purchase, wherein the first business operator purchases a second resource from the second business operator with a predetermined payment token gained from the intermediary through the resource sale.
If that is indeed what the Applicant means to convey.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1 and 2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Note: Examiner points Applicant to the Federal Register notice titled 2014 Interim Eligibility Guidance (IEG) on Patent Subject Matter Eligibility (79 FR 74618) and the January 2019 Patent Subject Matter Eligibility Guidance.
Subject Matter Eligibility Standard 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e. law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/ formulas. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014). 
Analysis
Step 1:
Is the claim(s) fall into a statutory category – i.e. process, machine, manufacture or composition of matter? 
In the instant case, claim 1 is directed to an apparatus, which is one of the four statutory categories of invention.  The answer is YES.  
Step 2A - Prong One: 
Is the claim(s) directed to a judicially exception, such as a law of nature, a natural phenomenon or an abstract idea? 
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1 and 2 are directed to a system for carrying out a transaction for payment which is a judicial exception of a fundamental business practice of creating a contractual relationship, as well as a method of organizing human activity. 
Claim 1 recites, in part, a system for performing the steps of:
a distributed ledger storing transactions issued by a predetermined apparatus in accordance with events including resource sale in which a business operator in a community sells a resource to an intermediary, resource purchase in which another business operator purchases the resource which the intermediary secures through the resource sale, and another resource purchase in which the business operator purchases another resource from the other business operator with a predetermined payment token gained from the intermediary through the resource sale; and
an arithmetic unit configured, in the event of resource purchase, to carry out a transaction for payment on the resource purchase and to store, in the distributed ledger, the transaction subjected to a predetermined process executed together with another information processing apparatus among the information processing apparatuses.
which is a series of steps which describes the judicial exception of a commercial interaction related to sales which is a method of organizing human activity.
Limitations such as:
issued by a predetermined apparatus in accordance with events; and
(the transaction) subjected to a predetermined process executed together with another information processing apparatus among the information processing apparatuses
are merely a description of data and does not impose any meaningful limit on the computer implementation of the abstract idea.
Step 2A - Prong Two: 
Are there additional elements that are integrated into a practical application of the judicial exception?
The additional elements are:
a plurality of information processing apparatuses;
a storage unit configured to hold “data”, 
a payment token, 
an arithmetic unit configured to carry out a transaction for payment to store, in the distributed ledger, the transaction; and 
another information processing apparatus among the information processing apparatuses.
These additional elements are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications.  As such, mere instructions to implement an abstract idea on a generic computer do not provide an inventive concept and thus do not implement the abstract idea into a practical application. The answer is NO.
Step 2B:
Do the claims include additional elements that are sufficient to amount to significantly more than the judicial exception – i.e. Is there an inventive concept?
The claims do not amount to significantly more than the abstract idea because, as was described previously they amount to mere instructions to implement an abstract idea on a generic computer. Furthermore, the claims include no indication that they involve an ordered combination of steps that are enough to indicate that the claims include material that amounts to significantly more than the abstract idea. The dependent claims do not add any meaningful limitations that qualify as significantly more. The answer is NO.
Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not affect an improvement to another technology or technical field; the claim does not amount to an improvement to the functioning of a computer itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment.
Dependent claim 2 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to a judicial exception (Step 2A- Prong One).  Nor are the claims directed to a practical application to a judicial exception (Step 2A- Prong Two).  
For instance, the features of:
smart contract previously held therein and carries out the transaction for payment
adds technology to the abstract idea of the independent claim.  However, a smart contract is a generic technological component, and its use is in a normal, expected, and routine manner.  The component is recited at a high level of generality which does not improve another technology or technical field nor the functioning of the computer itself.
It is clear from above, that the additional recited limitations in the dependent claim only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. The claims as a whole, do not amount to significantly more than the abstract idea itself. This is because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claim do not move beyond a general link of the use of an abstract idea to a particular technological environment. Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. (Step 2B - Mayo Test) 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Forbes et al (US Pub. No. 20170358041 A1).
Regarding claim 1, Forbes teaches systems, methods, and graphic user interface embodiments for providing electric power usage (past, current, and/or future projected) information, management, financial settlements, and messaging, and applications [0012].  He provides for the use of blockchain technologies that provide for market based electric power usage (past, current, and/or future projected) information collection, management, tokens, financial settlements, alternative currencies such as “crypto currencies”, distributed databases, distributed general ledgers and secure messaging distributed amongst coordinators and data processing nodes [Id.].  He teaches:
a plurality of information processing apparatuses – [0146] and [Fig. 7],each including:
a storage unit configured to hold a distributed ledger storing transactions – [0134] and [0160], issued by a predetermined apparatus in accordance with events – [0131] “conduct transactions on the electric power grid”, [0142], [0159] and [0228], including resource sale in which a business operator in a community – [0131] “electric power”, [0139]- [0141] and [0276],sells a resource to an intermediary, resource purchase in which another business operator purchases the resource which the intermediary secures through the resource sale, and another resource purchase in which the business operator purchases another resource from the other business operator with a predetermined payment token gained from the intermediary through the resource sale -  [0139]- [0141], [0254] “cryptocurrency tokens on the EnergyNet platform are called Network of Power (NOP) tokens”, and [0276]; and
an arithmetic unit configured, in the event of resource purchase, to carry out a transaction for payment on the resource purchase – [0141], [0159], [0161], [0165] and [0166],and to store, in the distributed ledger, the transaction – [0134] and [0246],subjected to a predetermined process – [0131] “consensus” (Applicant’s predetermined process), [0176] and [0270],executed together with another information processing apparatus among the information processing apparatuses – [0133] and [0157].
Forbes does not explicitly disclose distributed ledger the transaction subjected to a predetermined process as such.  
However, Forbes teaches the use of blockchain technologies to solve problems associated with transparency, digital contracts, distributed ledgers, consensus, security, and compensation for suppliers and consumers of electric power in a market-based system [0131].  Examiner interprets consensus as disclosed by Forbes as indicative of Applicant’s transaction subjected to a predetermined process.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Forbes’ disclosure to include consensus when performing transactions since consensus is old and well known in the art of making transactions in a distributed network.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Forbes et al (US Pub. No. 20170358041 A1) in view of Dennis et al (US Patent No. 10,305,833 B1).
Regarding claim 2, Forbes teaches executing a predetermined smart contract previously held therein – [0250], [0252],  and carrying out the transaction for payment on the resource purchase using the payment token [0132].  Forbes does not explicitly disclose a predetermined premium bearing by the other business operator. 
However, Dennis teaches a system and a method that can be used for filtering out spam and non-genuine cold emails [col. 2 lines 50-65].  For a particular selected email, an individual blockchain address is created, and a message is sent to the sender of the particular selected email, prompting execution of a blockchain transaction associated with the individual blockchain address of the particular filtered email.  He teaches types of blockchain transactions including transfer of a specified cryptographic token, or proof of performance of an obligation set in a blockchain contract [col. 3 lines 12-19].  He teaches a blockchain transaction causing the blockchain network to add a record in the blockchain ledger that includes the specified characteristics required for authorization of the selected emails, such as a transfer of a predetermined type of token from the sender of the selected email to the recipient, transfer of a specified amount of cryptocurrency, or performance of a condition or obligation of a blockchain contract [col. 7 lines 52-60].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Forbes’ disclosure to include a predetermined type of token from the sender of the selected email to the recipient, for transferring of a specified amount of cryptocurrency as taught by Dennis because it can be useful for filtering out spam and non-genuine cold emails - Dennis [col. 2 lines 50-55].
Conclusion
The prior art of record and not relied upon is considered pertinent to Applicant’s disclosure:
Bain et al:  “METHODS AND SYSTEMS FOR AN AUTOMATED UTILITY MARKETPLACE PLATFORM”, (International Publication No. WO 2018/148732 A2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J BAIRD whose telephone number is (571)270-3330. The examiner can normally be reached 7 am to 3:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
http://www.uspto.gov/interviewpractice.
If Applicant wishes to correspond to the Examiner via email, Applicant needs to file an AUTHORIZATION FOR INTERNET COMMUNICATIONS IN A PATENT APPLICATION form.  The form may be downloaded at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD J BAIRD/Primary Examiner, Art Unit 3692